Order entered March 14, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                 No. 05-22-00049-CV

                   IN THE INTEREST OF D.G.M., A CHILD

                On Appeal from the 301st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-19-02898

                                      ORDER

      Before the Court is Janice McKee’s notice that the trial court has signed an

agreed order on her motion to withdraw as counsel for appellee, and she is not

representing him on appeal. Accordingly, we DIRECT the Clerk of the Court to

remove Ms. McKee as appellee’s counsel.         All future communications with

appellee shall be directed to:

      Jesus Montes
      7414 Delta Drive
      Rowlett, Texas 75088.

      We note the notice fails to include appellee’s phone number as directed by

Texas Rule of Appellate Procedure 6.4. Accordingly, we ORDER Ms. McKee to
file, no later than March 24, 2022, a notice containing appellee’s telephone number

or written verification no number exists.

      On the Court’s own motion, we EXTEND the deadline for appellee to file

his brief in response to appellant’s brief to April 13, 2022.

                                               /s/   BONNIE LEE GOLDSTEIN
                                                     JUSTICE